Citation Nr: 0431843	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-32 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bladder cancer, including as due to exposure to ionizing 
radiation in service.  

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for skin 
cancer, including as due to ionizing radiation in service.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from March 1943 to December 
1945.  

This appeal arises from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wilmington, Delaware.  In his notice of agreement the 
veteran limited his appeal to the issues of whether new and 
material evidence had been submitted to reopen his claims of 
service connection for bladder and skin cancer.  38 C.F.R. 
§ 20.200 (2004).  

The Board of Veterans' Appeals (Board) noted the veteran also 
appealed the issue of service connection for a bilateral 
hearing loss.  The January 2004 rating decision which granted 
service connection for bilateral hearing loss has resulted in 
there being no case or controversy as to that issue.  
Therefore, it is moot.  Aronson v. Brown, 7 Vet. App. 153, 
155 (1994).  

The veteran's representative in the October 2004 Informal 
Hearing Presentation raised the issue of clear and 
unmistakable error in the 1998 RO rating decision and service 
connection for tinnitus.  As these issues have not been 
developed or certified by the RO they are referred to the RO 
for appropriate action.  

The issue of service connection for skin cancer is being 
remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  




FINDINGS OF FACT

1.  The RO denied service connection for bladder and skin 
cancer in a November 1998 rating decision.  The veteran did 
not appeal that decision.  

2.  The evidence submitted since the November 1998 rating 
decision is not cumulative or redundant of evidence already 
in the claims folder and is so significant that it must be 
considered.  

3.  The Defense Threat Reduction Agency has stated the 
veteran was not within ten miles of either Hiroshima or 
Nagasaki and the evidence does not establish he was on 
official military duties related to the occupation of those 
cities.  


CONCLUSIONS OF LAW

1.  The November 1998 rating decision of the RO is final.  
38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.104, 19.153 
(1998).  

2.  New and material evidence has been received to reopen the 
claims of entitlement to service connection for bladder 
cancer and skin cancer.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).   

3.  Bladder cancer was not incurred or aggravated in service 
and the service incurrence of bladder cancer may not be 
presumed.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. 
§ 3.303, 3.309, 3.311 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Board observes that legislation has eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to the claim, 
and expanded VA's duty to notify the claimant and the 
representative, if any, concerning certain aspects of claim 
development.  See Veterans Claims Assistance Act of 2000 
(VCAA) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West 2002)).  In addition, VA has issued regulations that 
implement the statutory changes effected by the VCAA.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

VA must notify the appellant of evidence and information 
necessary to substantiate the claim and advise as to whether 
the appellant or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

The implementing regulations also redefine "new and material 
evidence" and clarify the types of assistance VA will 
provide to a claimant attempting to reopen a previously 
denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(c).  The 
provisions of 38 C.F.R. § 3.156 were changed only for claims 
filed on or after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. § 3.156 (2003)).  The 
veteran's request to reopen his claim was filed January 2001 
consequently, the new version of § 3.156 (2004) does not 
apply.  

In Pelegrini v. Principi, 18 Vet. App. 212 (2004), the Court 
interpreted the law as requiring that the notice requirements 
of the VCAA mandate that the claimant be informed of the 
provisions of the VCAA prior to the initial decision of the 
RO.  In this case, the RO informed the veteran of the 
provisions of the VCAA in April 2002, prior to the decision 
as to reopening in October 2002.  

VA notified the veteran of the evidence necessary to support 
his claims and what was considered new and material evidence 
in the April and August 2002 letters.  They explained how VA 
could assist him in obtaining evidence and invited him to 
submit information in his possession.  In the October 2003 
statement of the case the RO listed the evidence which had 
been obtained and explained why the veteran's claims were 
denied.  In the June 2004 supplemental statement of the case 
the RO explained what additional evidence had been obtained 
and again explained why the evidence received was not new and 
material  In June 2004 the veteran indicated he had no 
additional evidence to submit.  

VA has satisfied its obligation to notify and assist the 
veteran in this case.  The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the appellant under Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

The regulations provide service connection for specific 
diseases for radiation exposed veterans as a result of 
participation in a radiation-risk activity.  The diseases 
referred to in the regulation include cancer of the urinary 
tract (which includes the urinary bladder).  38 C.F.R. 
§ 3.309(d) (2004).  

The term radiation-exposed veteran means either a veteran who 
while serving on active duty...participated in a radiation risk 
activity.  The term radiation risk activity includes the 
occupation of Hiroshima or Nagasaki, Japan by U.S. Forces 
during the period beginning on August 6, 1945 and ending on 
July 1, 1946.  38 C.F.R. § 3.309(d)(3)(1)(ii)(B) (2004).  

The term occupation of Hiroshima or Nagasaki, Japan by United 
Stated forces means official military duties within 10 miles 
of the city limits of either Hiroshima or Nagasaki, Japan, 
which were required to perform or support military occupation 
functions.  38 C.F.R. § 3.309(d)(3)(1)(vi) (2004).  

When it is determined a veteran was exposed to ionizing 
radiation as a result of participation in the occupation of 
Hiroshima or Nagasaki, Japan, from September 1945 until July 
1946 and the veteran subsequently develops a radiogenic 
disease, such as urinary bladder cancer and skin cancer, 
within five years of or more after exposure, the claim should 
be forwarded to the Under Secretary of Benefits for review.  
38 C.F.R. § 3.311(b)(2)(2004).  

If military records do not establish presence at or absence 
from a site at which exposure to radiation is claimed to have 
occurred, the veteran's presence at the site will be 
conceded.  Neither the veteran nor the veteran's survivors 
may be required to produce evidence substantiating exposure 
if the information in the veteran's service records or other 
records maintained by the Department of Defense is consistent 
with the claim that the veteran was present where and when 
the claimed exposure occurred.  38 C.F.R. § 3.311(4)(2004).  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
that determination is final.  In order to later establish 
service connection for the disorder in question, it is 
required that new and material evidence be presented 
warranting reopening the claim and reviewing the former 
disposition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2004).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the VA as to the conclusions based on 
the evidence on file at the time VA issues written 
notification in accordance with 38 U.S.C.A. § 5104.  A final 
and binding agency decision shall not be subject to revision 
on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 and 3.2600 of this title.  38 C.F.R. § 3.104 (2004).  

A Notice of Disagreement shall be filed within 1 year from 
the date of mailing of notification of the initial review and 
determination; otherwise, that determination will become 
final and is not subject to revision.  The date of the letter 
of notification will be considered the date of mailing for 
the purposes of determining whether a timely appeal has been 
filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302 
(2004).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002).  

Under 38 U.S.C.A. § 5108, VA must reopen a previously and 
finally disallowed claim when "new and material" evidence 
is presented or secured with respect to that claim.  See 
38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  38 C.F.R. § 3.156(a) (2001) provides as 
follows:  

New and material evidence means evidence not 
previously submitted to agency decision makers 
which bears directly and substantially upon the 
specific matter under consideration, which is 
neither cumulative nor redundant, and which by 
itself or in connection with evidence previously 
assembled is so significant that it must be 
considered in order to fairly decide the merits of 
the claim.

The provisions of 38 C.F.R. § 3.156 were changed, but only 
for claims filed on or after August 29, 2001.  66 Fed. Reg. 
45620 (Aug. 29, 2001), codified at 38 C.F.R. § 3.156.  The 
veteran's application to reopen his claim was filed prior to 
that date; consequently, the version of § 3.156 in effect 
before August 29, 2001 applies.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Factual Background.  The veteran's Enlisted Record and Report 
of Separation Honorable Discharge indicates he served on 
active duty from March 1943 until December 1945.  He 
participated in campaigns in New Guinea, the South 
Philippines and Luzon.  He was awarded an Asiatic Pacific 
Ribbon with three Bronze Stars, a Philippine Liberation Medal 
with two Bronze Stars, a Purple Heart Ribbon, a Silver Star 
Medal, a Bronze Arrowhead and a Combat Infantry Badge.  His 
military occupational specialty was subsistence non-
commissioned officer.  His Separation Qualification Record 
reveals he directed subsistence supply section in drawing 
field rations in bulk and in making distribution to the 
various companies.  He operated from regimental warehouses in 
combat areas in the Southwest Pacific Island.  

The veteran submitted a statement in support of claim in 
November 1986.  He indicated he had melanoma which he 
believed was caused by his active duty.  The RO responded in 
December 1986 and requested supporting evidence from the 
veteran.  A notation on his statement in support of claim 
indicates the veteran did not respond.  

In May 1998 the veteran submitted a claim for service 
connection for urinary bladder cancer and melanoma (skin 
cancer) as due to exposure to ionizing radiation.  The 
veteran stated he was first diagnosed with skin cancer in 
1985 and with bladder cancer in 1995.  In support of his 
claim the veteran submitted private medical records.  They 
included May 1995 records from the Hospital of the University 
of Pennsylvania indicating the veteran had been admitted for 
treatment of bladder cancer.  Those records also noted the 
veteran had a history of melanoma.  

The RO sent the veteran a letter in May 1998 outlining what 
evidence was necessary to support his claim.  The veteran 
responded in June 1998 and submitted additional private 
medical records of treatment for bladder cancer.  A second 
statement in support of claim included the veteran's work 
history, prior to and after his separation from the service, 
including his statement that he had no known exposure to 
ionizing radiation either before or after service.  In a June 
1998 statement the veteran said he was not involved in any 
testing of nuclear devices.  He was exposed as a result of 
the H-bomb in Nagasaki.  His job in the military did not 
expose him to radiation except at Nagasaki due to the bomb.  
In the alternative he also asserted his bladder cancer was 
due to continually drinking heavily chlorinated water during 
service in the Asiatic Pacific theater and during maneuvers 
in the United States.  

In August 1998 the RO received a response from National 
Personnel Records Center (NPRC) to their request for 
verification of the veteran's assignment in Nagasaki, Japan.  
NPRC replied they were unable to verify the above assignment.  
They indicated no records were located and that if the 
veteran's records were on file in July 1973 they may have 
been destroyed by fire.  

The RO received a letter from the Defense Threat Reduction 
Agency (DTRA) in October 1998.  DTRA wrote in part as 
follows:

A review of Army morning reports 
indicates that on October 22, 1945, while 
assigned to Service Company, 34th 
Infantry Regiment, 24th Infantry 
Division, (the veteran) arrived with his 
unit at Matsuyama, Shikoku, Japan 
(approximately 50 miles from Hiroshima 
and 200 miles from Nagasaki) from 
Mindanao, Philippine Island.  He remained 
with his unit at Matsuyama until November 
15, when he was released from his 
assignment and transferred to the 11th 
Replacement Depot at Okazaki, Honshu 
(approximately 290 miles from Hiroshima 
and 440 miles from Nagasaki).  According 
to his discharge certificate, (the 
veteran) returned to the United States on 
December 10, 1945.  

In summary, Army records do not document 
(the veteran's) presence with American 
occupation forces in Hiroshima or 
Nagasaki, Japan.  Available records place 
him no closer than 50 miles from 
Hiroshima and 200 miles from Nagasaki.  
However, if (the veteran) has any 
documentation, such as orders, rosters, 
etc., that would help us place him in 
Nagasaki or Hiroshima areas, we will be 
pleased to continue our research on his 
behalf.  

The RO denied service connection for bladder cancer and skin 
cancer including as due to exposure to ionizing radiation in 
a November 1998 rating decision.  The RO notified the veteran 
his claims had been denied in a February 1999 letter.  The 
veteran did not file a notice of disagreement.  

In January 2001 the veteran's representative requested the 
veteran's claims for service connection for melanoma and 
bladder cancer be reopened.  The RO sent the veteran a letter 
in April 2002 informing him of the provisions of the VCAA.  

The RO obtained the veteran's VA records of treatment.  They 
included references to a history of melanoma in 1985 and July 
2001 records noted the veteran's family history of cancer.  

The RO received additional private medical records in May 
2002.  They included records from Delaware Dermatology, dated 
from November 1987 to December 2001, for treatment of skin 
cancer.  They revealed the veteran had removal of melanoma 
from his right arm and basal cell carcinoma from the right 
side of his face.  

The veteran submitted a statement in support of claim in May 
2002 indicating that all evidence had been submitted and 
listing his treating physicians.  In June 2002 the veteran 
stated he had no additional evidence and asked that his claim 
be adjudicated.  

In June 2002 the RO received a letter from the veteran in 
which he wrote, he was in error, or was not correctly 
informed that he was in Nagasaki, as his records indicate he 
was in Hiroshima.  

A VA examination was conducted in August 2002 which reported 
the excision of malignant melanoma and basal cell carcinoma.  

The RO in an October 2002 rating decision denied service 
connection for melanoma and continued to deny the request to 
reopen the claims for service connection for bladder cancer 
and skin cancer.  The veteran's representative filed his 
notice of disagreement with that decision in May 2003.  

The veteran submitted a newspaper article in August 2003.  
The article is about a claim for service connection based on 
exposure to Agent Orange.  

The veteran in an October 2003 letter disputed the contention 
he was not exposed to radiation in service.  He asserted that 
being within 50 miles of Hiroshima placed in him a critical 
area for exposure.  He stated that after 50 years he did not 
remember his exact location in Japan.  He was given the 
responsibility to reconnoiter the area to determine 
feasibility for establishment of a supply depot.  He 
requisitioned a vehicle and spent two days traveling towards 
the city that received the atomic bomb.  At that time there 
were no signs or maps to orient yourself as to your location.  
He was told the area in which he traveled was very near the 
city that was the target of the bomb drop.  He did not recall 
the names of the officers or enlisted men who accompanied him 
on his reconnaissance of the island.  

A January 2004 conference report reveals the veteran met with 
a Decision Review Officer at the RO.  The veteran agreed to 
submit photographs of the area he visited.  The veteran 
submitted copies of five photographs.  One photograph shows 
two soldiers in front of a tent.  The second photograph shows 
debris on one side of the road with houses on the other, a 
man on a bicycle in the background, an Asian child with a 
child riding on their back, and a child in the left 
foreground.  The photograph at the bottom of the page shows 
two Asian children by a well with debris in the background.  
Two small photographs on the side of the page show debris by 
a road and soldiers in front of a tent.  None of the 
photographs include any specific information as to the 
locations where they were taken.  The veteran also submitted 
a statement.  He asserted the pictures displayed the atomic 
bombs peripheral damage to Hiroshima.  

Also included in the claims folder are four computer 
generated maps of the islands of Japan.  

In October 2004 the veteran appeared and gave testimony 
before the undersigned Veterans Law Judge.  


Analysis.


Whether New and Material Evidence has been Submitted to 
Reopen the Claims for Service Connection for Bladder and Skin 
Cancer

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") has held VA is required to 
review for newness and materiality only the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis in order to determine whether a claim 
should be reopened and readjudicated on the merits.  Evans v. 
Brown, 9 Vet. App. 273, 283 (1996).  The Board reviewed the 
claims to determine the last final disallowance of his claims 
for service connection for bladder and skin cancer.  

The veteran filed his original claim for service connection 
for skin cancer or melanoma in November 1986.  The RO 
responded in December 1986 and instructed the veteran to 
submit evidence.  A notation on the claim dated in July 1987 
indicates the veteran did not respond.  There is no 
indication in the claims folder the veteran was notified his 
claim was denied or his file closed.  As the veteran was not 
notified of the RO's action, the July 1987 administration 
determination was not final.  38 C.F.R. § 19.192 (1988).  

In May 1998 the veteran submitted a claim for service 
connection for bladder and skin cancer.  The RO denied the 
claims in a November 1998 rating decision.  The RO notified 
the veteran his claims had been denied in a February 1999 
letter.  The veteran did not file a notice of disagreement 
with that rating decision within one year of being notified 
his claims were denied.  The November 1998 rating decision 
became final.  38 C.F.R. § 3.104, 20.1103 (1998).  The 
veteran requested his claims be reopened in January 2001.  
The November 1998 rating decision is the last final 
disallowance of the claims.  

The Board compared the evidence in the claims folder in 
November 1998 with the evidence submitted since that date.  
In November 1998 the evidence included: his separation 
documents, statements from the veteran claiming exposure to 
ionizing radiation in service; private medical records 
including diagnosis of bladder cancer and a history of 
melanoma, the veteran's work history, a description of his 
duties in service, a response from NPRC indicating no 
verification of exposure, and a letter from the DTRA stating 
the veteran was no closer to Hiroshima than 50 miles and 200 
miles from Nagasaki.  

The evidence submitted since November 1998 includes: VA 
records noting a history of melanoma and the veteran's family 
history of cancer, Delaware Dermatology records of treatment 
for melanoma and basal cell carcinoma, additional statements 
from the veteran, an August 2002 VA examination report, a 
newspaper article, a Conference Report, photographs and 
testimony.  

The veteran has submitted evidence which was not in the 
claims folder in November 1998.  The records from the 
Delaware Dermatology clinic of treatment for melanoma and 
basal cell carcinoma were not previously of record.  
Previously the claims folder contained only references to a 
history of melanoma, but no actual records of diagnosis or 
treatment.  Those records are relevant to the issue of 
service connection for skin cancer 

The veteran also submitted photographs which he stated were 
taken in the area of the atomic bomb blast.  The photographs 
are new evidence which is relevant to the claim for service 
connection for bladder and skin cancer.  

The records of treatment and diagnosis of skin cancer and the 
photographs are so significant that these must be considered 
in order to fairly adjudicate the claims.  The Board has 
concluded the evidence submitted since November 1998 is new 
and material and the veteran's request to reopen his claims 
for service connection for bladder and skin cancer are 
reopened.  



Service Connection for Bladder Cancer

The veteran is seeking service connection for bladder cancer 
due to exposure to ionizing radiation in service.  The 
veteran has also indicated his bladder cancer is related to 
drinking chlorinated water in service.  

The claims folder does not contain any evidence which 
establishes the veteran drank heavily chlorinated water in 
service other than the statements of the veteran.  The 
veteran has not submitted any evidence which links the 
etiology of his bladder cancer to drinking chlorinated water.  
Bladder cancer was diagnosed first some fifty years after 
service separation.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after military service when considering a claim for 
service connection.  Maxson v. Gober, 230 F.3d 1330 (2000).  
The Board has concluded there is no evidence which links the 
veteran's bladder cancer to drinking chlorinated water other 
than the statements of the veteran.  A lay person is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  The Board has concluded the 
preponderance of the evidence is against the claim for 
bladder cancer.  

The veteran has primarily asserted that his bladder cancer 
should be service connected because he was exposed to 
ionizing radiation in service and as a result developed 
bladder cancer.  

The threshold question is whether the evidence demonstrates 
the veteran was exposed to ionizing radiation in service.  He 
contends that during his service in post War Japan he drove a 
truck into the area of the atomic bomb blast while surveying 
sites for a supply depot.  

The Board reviewed the law and regulations which define the 
terms "radiation exposed veteran" and participation in a 
"radiation risk activity."  The veteran has asserted he 
falls within the definition of exposure during the occupation 
of Hiroshima and Nagasaki from August 6, 1945 to July 1, 
1946.  There is no question the veteran was in Japan during 
the dates specified in the regulation.  The question is if 
the veteran meets the criteria for being exposed "during the 
occupation of" Hiroshima and Nagasaki.  The term occupation 
has been defined as meaning official military duties within 
10 miles of either city in support of the occupation of 
Hiroshima and Nagasaki.  

In McGuire v. West, 11 Vet. App. 274 (1998) the Court upheld 
VA's regulation affording presumption of service connection 
for listed cancers strictly to veterans who during 
"occupation of Hiroshima and Nagasaki, Japan," engaged in 
"official military duties ... which were required to perform 
or support military occupation functions" of the "occupation 
of Hiroshima or Nagasaki", as being within the meaning of 
the statute.  38 U.S.C.A. § 1112(c)(3)(A,B)(West 2002); 
38 C.F.R. § 3.309(d)(3)(vi) (2004).  Not only must the 
veteran be within 10 miles of Hiroshima or Nagasaki during 
the specified period he must also be on official military 
functions in support of the occupation of Hiroshima or 
Nagasaki.  

The DTRA has stated the veteran was no closer than 50 miles 
from Hiroshima and 200 miles from Nagasaki during his service 
in Japan.  Their finding was based on their review of the 
official records of the service department as to the location 
and duties of the veteran's unit in service during the period 
in question.  The veteran has admitted he was somewhat 
confused as to which of the two cities he saw and drove 
through while stationed in Japan.  In support of his claim he 
submitted photographs.  The photographs submitted by the 
veteran do not include any landmarks, markings or other 
identifying features which would indicate they were taken in 
either Hiroshima or Nagasaki.  They reveal only debris and 
individuals of Asian origin without any indications of the 
location where they were taken.  In essence they are only 
related to either Hiroshima or Nagasaki because they veteran 
says they are.  While we have no doubt about the sincerity of 
the veteran, we are also mindful that statements as to remote 
events are inherently of much lesser probative value than 
contemporaneous records.  Even if the Board accepted the 
veteran's statement that he was driving in the area looking 
for a location for a supply depot that would not establish he 
was on official military duties in support of the occupation 
of Nagasaki or Hiroshima.  Walls v. Brown, 5 Vet. App. 46 
(1993).  The salient fact is that the veteran's duties must 
have "involved the occupation of Hiroshima or Nagasaki."  
McGuire v. West, 11 Vet. App. 274, 280 (1998).  

There is no basis in the record for finding the veteran was a 
"radiation-exposed veteran" within the meaning of the 
regulations.  38 C.F.R. § 3.309.  The Board has also 
considered whether the veteran meets the criteria in 
38 C.F.R. § 3.311.  The Board is cognizant of the provision 
at 38 C.F.R. § 3.311(a)(4)(ii) that the veteran is not 
required to produce evidence substantiating exposure if the 
service records or other records maintained by the Department 
of Defense are consistent with the claim that the veteran was 
present where and when the claimed exposure occurred.  In 
this instance the DTRA has stated the veteran was not within 
10 miles of either city as he claimed.  

The veteran submitted a newspaper article about a claim for 
service connection based on exposure to Agent Orange in 
service.  The regulations and statute providing presumption 
of exposure to Agent Orange are not applicable in this 
instance.  It only applied to Vietnam era veterans and 
exposure to herbicides.  As the Court noted in McGuire the 
presumption provisions for exposure to ionizing radiation 
were strictly drawn and do not provide presumptive exposure 
for every veteran who served in Japan during the post War 
period.  

The veteran has asked that VA correct their mistaken records.  
It is the service department and not VA to which the veteran 
must apply for correction of any deficiency in service 
records.  See Lauginiger v. Brown, 4 Vet. App. 214 (1993).  

The veteran and his representative have also asserted his 
claim must be referred for a dose estimate.  A careful review 
of 38 C.F.R. § 3.311(b)(1) indicates that it must first be 
determined the veteran was exposed to ionizing radiation 
before a referral for a dosage estimate.  

In Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997) the 
United Stated Court of Appeals for the Federal Circuit 
(Federal Circuit) held that a preliminary assessment of 
exposure to radiation is required before the claim will "be 
referred ... for further consideration."  While under 38 
C.F.R. § 3.311(b), bladder cancer is considered a "radiogenic 
disease," 38 C.F.R. § 3.311(b)(2)(iv),(xii),(xiii), there is 
no evidence to warrant "further consideration," as it has 
been established that the veteran was not exposed to 
radiation.  The claim has not passed the initial threshold 
requirement of establishing exposure to radiation under 
subsection (a).  For that reason referral is not appropriate.  

The procedures for developing claims due to radiation 
exposure are set out in Veterans Benefits Administration 
Adjudication Procedure Manual (M21-1), Part III, Chapter 
5.12(d)(6).  If the dose estimate received from the DTRA is 
"not exposed," or "zero," then the case is not to be 
submitted to the Compensation and Pension Service.  Such a 
claim should be submitted to the RO rating activity for a 
decision on the issue of service connection for residuals of 
radiation exposure.  See Wandel v. West, 11 Vet. App. 200 
(1998).  

In this instance the preponderance of the evidence is against 
the claim for service connection for bladder cancer, as the 
evidence does not demonstrate the veteran was exposed to 
ionizing radiation in service.  


ORDER

The claims for service connection for bladder and skin cancer 
are reopened, to this extend only the appeal is granted.  

Service connection for bladder cancer is denied.  


REMAND

The veteran contends his skin cancer, which has been 
diagnosed as melanoma and basal cell carcinoma, is related to 
his exposure to the sun while serving in the Pacific during 
World War II.  The veteran's service records indicate he 
spent considerable time in the Philippines during his 
service.  The claims folder also contains private medical 
records of treatment for skin cancer.  As has been reported 
there is a recognized causal connection between sun exposure 
and the development of skin cancer in some cases.  See Perry 
v. West, 12 Vet. App. 365 (1999).  

The regulations provide that VA will obtain a medical opinion 
when the evidence of record does not contain sufficient 
medical evidence to decide the claim if there is competent 
medical evidence of a current diagnosed disability, the 
evidence establishes the veteran suffered an event, disease 
of symptoms of a disease in service and there are indications 
the claimed disability may be associated with the event or 
injury in service.  38 C.F.R. § 3.159(c)(4) (2003).  

In order to allow a dermatologist to examine the veteran, 
review his history and render an opinion a to the etiology of 
the veteran's skin cancer the claim must be remanded.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
identify all health care providers who 
have treated him for skin cancer since 
December 2001, then obtain copies of 
records of all such treatment which have 
not been previously secured.  

2.  The RO should arrange for the veteran 
to be afforded a VA dermatology 
examination to determine the etiology of 
the veteran's melanoma and basal cell 
carcinoma.  The claims folder should be 
made available to the examiner for his 
review.  Is it at least as likely as not 
(50 percent chance) that the veteran's 
melanoma and/or basal cell carcinoma are 
related to sun exposure in service?  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



